DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-5, 10-14 and 16-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an electrochromic device comprises a charge storage layer on the electrolyte layer, wherein one of the bottom electrode layer and the top electrode layer is a reflective conductive layer, and another of the bottom electrode layer and the top electrode layer is a transparent conductive layer; (claim 10) an electrochromic device manufacturing method comprises step of forming an electrolyte layer sandwiched by the charge storage layer and the electrochromic layer, comprising: fixing the top electrode layer to the bottom electrode layer, the charge storage layer and the electrochromic layer located between the top electrode layer and the bottom electrode layer and separated by a space; and filling the space with electrolyte liquid by a vacuum-and-siphon process to form the electrolyte layer, wherein the vacuum-and-siphon process comprises: providing edge seals at edge areas of the electrochromic layer and the charge storage layer to seal the space; vacuuming the space; and siphoning electrolyte liquid to fill the space.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.